Citation Nr: 1741758	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-43 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a spine disability, including the cervical and thoracic spine.

2.  Entitlement to service connection for right hand weakness (claimed as nerve damage).

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for residuals of right lower extremity disability. 

5. Entitlement to service connection for a depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from January 31, 2008 to May 8, 2008.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Augusta, Maine. The Veteran resides within the jurisdiction of the Los Angeles, California VA RO.

In April 2009, the Veteran filed a request for reconsideration of his claims of service connection for a neck and back injury, nerve damage to the right hand, right knee pain, and right foot pain.  He also claimed service connection for depression and stated that he was unable to work due to his disabilities.  

In a November 2009 rating decision, the RO denied the Veteran's claim of service connection for depression on the merits and declined to reopen the remaining claims finding that the Veteran had not submitted new and material evidence to support reopening. 

The Veteran was afforded a Travel Board hearing in March 2016 before the undersigned Veterans Law Judge sitting at Los Angeles, California. The transcript is of record.

This matter was previously before the Board in May 2016, at which time it was remanded for additional development.  In May 2016 Board remand, the issues were characterized as applications to reopen the claims based on the submission of new and material evidence and direct service connection for depression, as per the November 2009 rating decision.  However, the Board finds that new and material medical evidence was added to the claims file within a year of the November 2008 rating decision and service department records have been added to the claims file in response to the Board remand.  Therefore, pursuant to 38 C.F.R. § 3.156(b) and (c), the November 2008 rating decision is not final and new and material evidence is not necessary to consider the claims.  Accordingly, the earlier rating decision remains on appeal pursuant to those provisions.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Service treatment records show the Veteran served from January 31, 2008 to May 8, 2008.  The Veteran's entrance examination did not show any notation or findings of current disorders.  The Veteran reported that he was in good health.  His history indicated that he had stitches in his forehead in October 1985.  

On a February 8, 2008 initial counseling support form, the Veteran denied any past or present medical problems that might affect his training or that his chain of command should be aware of.  

A February 27, 2008 sick slip showed the Veteran reported back pain, knee pain, and leg pain.  The Veteran was placed on limited duty, pending reevaluation the following day. 

In March 2008, the Veteran was hospitalized after falling and hitting his head and face.  He sustained lacerations to his face and head hematomas and was treated with Bacitracin, Vicodin, and Motrin. His back was noted to be non-tender with painless range of motion and his extremities had no evidence of trauma with normal range of motion.  A CT scan of his cervical spine ruled out a fracture.  Routine imaging revealed a lymphadenopathy.  Follow-up testing showed a fatty pericardial mass, likely secondary to a non-involuted thymus.  Subsequent echocardiography of the heart failed to show either lesion or cardiac pathology.  Testing of the lymphadenopathy demonstrated reactivity to past infection for Epstein-Barr virus.  The Veteran was determined not to have a malignancy and he was cleared medically to return to training.  

A March 2008 counseling form showed the Veteran was not ready to be in the army.  In an April 2008 memorandum, the Veteran was reassigned for the purpose of an entry-level separation (uncharacterized) from service.  It was noted that the Veteran could not keep up with his peers, perform simple soldier skills, or adapt to the military.  No medical examination was performed upon separation from service.   

The Veteran presented to the emergency room in July 2008 for right finger pain and swelling.  He stated that he almost fell and grabbed a handrail, twisting his right finger.  The Veteran also reported intermittent pain on the right knee and right ankle for six months.  

The Veteran was afforded a VA general medical examination in August 2008.  The Veteran complained of lumbosacral pain, right arm pain, right leg pain, and right hand pain due to an in-service injury.  Regarding his right hand, his symptoms included chronic right hand pain and stiffness. A physical examination showed full range of motion and normal x-rays of the right hand in July 2008.  The examiner diagnosed "right hand weakness, apparently post traumatic."

Regarding his bilateral knees and right ankle, the Veteran reported that he "reinjured his right knee/ankle and back three weeks later in service with a similar incident, was treated conservatively."  The examiner noted symptoms of pain, limited range of motion, and weakness.  The Veteran stated that he was unemployed since he was out of service.  August 2009 x-rays of the bilateral knees and ankles were within normal limits.  The examiner diagnosed bilateral patellofemoral syndrome and a mild right ankle sprain.  

Regarding his back, the examiner noted that he reviewed the claims file and there was evidence of neck/back trauma in service.  He stated that the onset of pain was February 2008.  The Veteran reported symptoms of pain and limitation of motion.    August 2008 x-rays showed degenerative disc disease of the thoracic spine T7-8 through T9-10 levels.  The examiner diagnosed multilevel degenerative disc disease of the cervical spine and of the thoracic spine. 

In an October 2008 emergency room record, the Veteran reported chronic pain in his knees, ankles, and feet.  He requested a cane.  

In the November 2008 rating decision, the RO denied the Veteran's claims of service connection.  The RO concluded that his degenerative disc disease of the spine pre-existed service and was not aggravated during or by service and that there was no evidence of an in-service injury to the right hand, right ankle, or bilateral knees.  

The Veteran presented to the emergency room in November 2008, complaining of chronic right foot pain, bilateral knee pain, and right hand pain.  Specifically, the Veteran stated that he had right foot pain for eight months.  Upon physical examination, no trauma was noted but the Veteran was diagnosed with chronic arthralgias.  Treatment records from April 2009 show the Veteran had disc herniations in his spine.  The Veteran reported that the pain began when he feel down a hill during training in the military the prior year.  He also reported right foot and ankle pain since that accident.  

The Veteran underwent a VA examination in September 2010.  The examiner diagnosed degenerative disc disease of the cervical spine, the thoracic spine, and the lumbosacral spine.  Regarding whether it is due to service, the examiner opined as follows:

It is quite clear that degenerative disc disease of the cervical spine pre-existed patient's enrollment to service. He did sustain some facial injury in 3/7/08 when degenerative disc disease was diagnosed by CT (brain and cervical spine CT are routinely done to rule out any additional trauma with any trauma to the head and facial bones) - it takes at least about one year to develop degenerative disc disease of the spine after any trauma to it - therefore, degenerative disc disease of the spine is clearly not caused by the fall in service, even though cervical spine degenerative disc disease was first diagnosed there and later on progressed to involve thoracic spine and lumbosacral spine too. There is no evidence of any aggravation of the spine condition while in service.

Treatment records from 2013 show the Veteran was treated for chronic neck and back pain and right arm and leg weakness.  An April 2014 treatment record showed the Veteran underwent surgery to his left knee for a medical meniscal tear.  A March 2016 MRI of the cervical spine showed that the Veteran had right upper and lower extremity weakness since a fall in 2008.  

The Veteran appeared at a Board hearing in March 2016.  He testified that he fell while running in service and that he told his drill sergeant that he was injured but was directed to get back in line.  He stated that a couple weeks later, his leg turned purple and he was unable to walk.  He then again reported it to his drill sergeant and was hospitalized and given antibiotics.  The Veteran further testified that because of his leg injury, he later slipped on a waxed floor and injured his neck, back, right knee, and right ankle. The Veteran also stated that he has memory loss and depression since he left service.  

The Board finds that additional VA examinations and opinions are necessary prior to adjudicating these claims.  

With regard to the Veteran's claim of service connection for a spine disorder, the September 2010 VA examiner found that his degenerative disc disease pre-existed service.  In this respect, the Board notes that a veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service. Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd, 749 F.3d 1370 (Fed. Cir. 2014).

Once the presumption of soundness applies, the burden of proof shifts to and remains with VA to prove both preexistence and the absence of aggravation by clear and unmistakable evidence. Horn v. Shinseki, 25 Vet. App. 231 (2012). A "claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong," even if clear and unmistakable evidence establishes that a disease preexisted service. Id. In other words, the "burden is not on the claimant to show that his disability increased in severity." Id. To the contrary, the burden is on VA to "establish by clear and unmistakable evidence that [a preexisting disease] did not [increase in severity during service] or that any increase was due to the natural progress of the disease." Id. This burden must be met by "affirmative evidence" demonstrating that there was no aggravation. Id. The burden is not met by finding "that the record contains insufficient evidence of aggravation." Id. 

Although the September 2010 VA examiner opined that his degenerative disc disease of the cervical spine pre-existed service, the Board finds that clarification is necessary to determine if the medical evidence and rationale provided by the VA examiner meets the standard of "clear and unmistakable evidence" that the spine disorder preexisted service.  Additionally, the examiner also concluded that the Veteran's preexisting disorder was not aggravated by service but did not provide a full rationale for this conclusion.  Therefore, an addendum opinion is necessary. 
 
Regarding the Veteran's claims for bilateral knee disorders, a right hand disorder, and residuals of a right lower extremity disorder, the Veteran was provided with a VA examination in August 2008; however, no opinion was offered regarding the etiology of these disorders and whether they were incurred during or as a result of the Veteran's service.  Therefore, remand is necessary for adequate opinions. 

Finally, regarding the Veteran's claim of depression and memory loss, the Veteran has not been afforded a VA examination to determine the nature of any acquired psychiatric disorder and whether it is etiologically related to service or any service-connected disorder.  Therefore, remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  All attempts to obtain records should be documented in the claims folder.

2. Obtain an opinion from a VA examiner regarding the Veteran's disorder of the cervical and thoracic spine.  The entire claims file must be made available to the examiner for review, and the report should reflect such a review was accomplished. If the examiner determines another physical examination would be beneficial, one is to be arranged (subject to the Veteran's health and ability to attend such examination and any clinically indicated testing and/or consultations must be performed).

The examiner must provide all relevant diagnoses of disorders of the spine. Then, the examiner must answer the following:

a. Is there unequivocal evidence that a disorder of the cervical and/or thoracic spine existed prior to entry into service?

b. If so, is there unequivocal evidence that any pre-existing disorder did not undergo a permanent increase in severity (aggravation)? 

c. If there is not unequivocal evidence that the disorder pre-existed service and did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence?

A comprehensive medical rationale is requested in response to all opinions and findings entered. 

3. With regard to the Veteran's claim of service connection for bilateral knee disorders, a right hand disorder, and a right lower extremity disorder, the entire claims file must be made available to the examiner for review, and the report should reflect such a review was accomplished. If the examiner determines another physical examination would be beneficial, one is to be arranged (subject to the Veteran's health and ability to attend such examination and any clinically indicated testing and/or consultations must be performed).

The examiner must provide all relevant diagnoses and opine if any diagnosed disorders of the knees, right upper extremity or right lower extremity were incurred during or as a result of the Veteran's period of service.  If arthritis is diagnosed, the examiner must opine as to whether it was manifest within one year of the Veteran's discharge from service.  

A comprehensive medical rationale is requested in response to all opinions and findings entered. 

4. With regard to the Veteran's claim of service connection for depression and memory loss, the claims file must be forwarded to an appropriate examiner.  The entire claims file must be made available to the examiner for review, and the report should reflect such a review was accomplished. Any and all necessary examinations and testing must be performed.

The examiner must provide all relevant mental health diagnoses.  For each diagnosis provided, the examiner must opine whether such diagnosis is etiologically related to the Veteran's period of service or to any service-connected disorder.  

A comprehensive medical rationale is requested in response to all opinions and findings entered. 

5. It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

6. The AOJ should review the medical report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

7. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


